DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  
The “first acoustic horn extending along a distal portion of the probe” of claim 1. Generally showing the horn at the distal end of the probe in Fig. 4-6 and showing the different horn shapes in Fig. 8-9 does not satisfy the drawing requirement. The drawings do not show how the first acoustic horn extends along the distal portion of the probe nor do they show the relationship between the probe tip and the horn.
The “second acoustic horn” of claims 2 and 17. A dashed line drawn to a feature not shown does not satisfy the drawing requirement (see horn 38 in Fig. 4). 
The first acoustic horn extending “along the probe tip” of claims 4 and 5. The drawings do not show how the horn extends along the probe tip.
The first acoustic horn having “a variable outer diameter and a uniform inner diameter” of claim 8.
The first acoustic horn having “one or more stepped increases in inner diameter in a distal direction” of claim 12.
The first acoustic horn having “an exponentially increasing inner diameter in a distal direction” of claim 14.
The first acoustic horn having “a linearly increasing inner diameter in a distal direction” of claim 15.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37” has been used to designate both the passageway and the probe in Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See Specification paragraph [0036]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for…modulating the acoustic energy” in claim 16
“means modulating the acoustic energy” in claim 17
In claim 16, “means for…modulating the acoustic energy” is not being interpreted under 35 U.S.C. 112 (f) because sufficient structure (“at least one acoustic horn”) is recited for performing the function of modulating the acoustic energy.
In claim 17, “means modulating the acoustic energy” ” is not being interpreted under 35 U.S.C. 112 (f) because sufficient structure (“a second acoustic horn”) is recited for performing the function of modulating the acoustic energy.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (EP 3245967) in view of Shelton et al. (US 20150133950).
Regarding claim 1, Yamada discloses a device for treatment (see Fig. 12), the device comprising: an acoustic transducer (Bolt-clamped Langevin Type Transducer (BLT), see Fig. 12) for transferring acoustic energy via the device (the BLT is transmits acoustic energy along the device, see [0047]); an acoustically-transmissive elongated probe (vibration transmitting member, see Fig. 12) coupled to the acoustic transducer, the probe extending between a distal portion (towards the tip, see Fig. 12) and a proximal portion (towards the attachment portion (3)’ , see Fig. 12); and a first acoustic horn (5)’ extending along the distal portion of the probe, wherein the acoustic horn is configured to increase, in a distal direction, amplitude of displacement corresponding to acoustic energy provided by the acoustic transducer (horn (5)’ is an amplitude enlarger, see paragraph [0048]). Yamada discloses that the ultrasonic probe is for treatments such as surgical operation (see [0001]), however Yamada fails to teach that the acoustic transducer is for fracturing a calculus mass. 
Shelton, in the same field of art, discloses a similar device (10, see Fig. 1) comprising a transducer (30, see Fig. 1B) for transferring energy via the device to fracture a calculus mass (see paragraph [0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the device of Yamada to fracture a calculus mass as taught by Shelton since in doing so the device could be used to treat a diseased body part, such as a blood vessel or kidney, by removing a calculus.
Regarding claim 2, the combination of Yamada and Shelton teaches the device of claim 1, further comprising a second acoustic horn ((4)’, see Fig. 12 of Yamada) between the acoustic transducer and the first acoustic horn (horn (4)’ is between the BLT and the first horn (5)’, see Fig. 12 of Yamada).
Regarding claim 6, the combination of Yamada and Shelton teaches the device of claim 1, the first acoustic horn extends from at least one node towards a probe tip (the first horn (5)’ extends towards the tip of the vibration transmitting member and a vibration node can occur at a vibration input of a horn, see Yamada [0052] and Fig. 12 and 14).
Regarding claim 13, the combination of Yamada and Shelton teaches the device of claim 1, wherein the first acoustic horn has a cone shape (horn (5)’ has a cone shape, see Yamada Fig. 12).
Regarding claim 16, Yamada discloses a device for treatment (see Fig. 12), the device comprising a means for: producing acoustic energy (the BLT in Fig.12 meets the limitation of “means for producing acoustic energy” which has been interpreted under 35 U.S.C. 112(f) as a transducer based on the Specification, see [00060] of the Application) along an acoustic probe (the BLT transmits acoustic energy along a probe, see [0047]), the acoustic probe comprising an acoustic transducer (BLT) coupled to a probe body (vibration transmitting member, see Fig. 12); modulating the acoustic energy using at least one acoustic horn (5)’ integrated into the probe body (horn (5)’ is integrated into the vibration transmitting member, see Fig. 12), wherein the acoustic horn is configured to increase an amplitude of displacement of the probe body relative to the distal end of the device (horn (5)’ is an amplitude enlarger, see paragraph [0048]). Yamada fails to teach that the acoustic energy produced along the acoustic probe is towards a targeted calculus mass to induce fragmentation of the calculus mass.
Shelton, in the same field of art, discloses a similar device (10, see Fig. 1-2) comprising means for producing acoustic energy along an acoustic probe (see Fig. 2) towards a targeted calculus mass to induce fragmentation of the calculus mass (transducer 30 generates a waveform that is transmitted along waveguide shaft 22 to fracture a calculus mass, see paragraph [0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the device of Yamada in the method taught by Shelton since in doing so the device could be used to treat a diseased body part, such as a blood vessel or kidney, by removing a calculus.
Regarding claim 17, the combination of Yamada and Shelton teaches the device of claim 16, further comprising a means modulating the acoustic energy with a second acoustic horn (second horn (4)’ amplifies the acoustic energy transmitted along the vibration transmitting member, see Yamada [0048]).
Regarding claim 18, Yamada discloses a method comprising: producing acoustic energy along an acoustic probe (the BLT transmits ultrasonic energy along a probe, see []), the acoustic probe comprising an acoustic transducer (BLT, see Fig. 12) coupled to a probe body (vibration transmitting member, see Fig. 12); modulating the acoustic energy using at least one acoustic horn (5)’ integrated into the probe body, wherein the acoustic horn is configured to increase an amplitude of displacement of the probe body to the distal end of the device (horn (5)’ is integrated into the vibration transmitting member and amplifies the energy transmitted along the probe, see [0048] and Fig. 12). Yamada fails to teach that the acoustic energy produced along the acoustic probe is towards a targeted calculus mass to induce fragmentation of the calculus mass.
Shelton, in the same field of art, discloses a similar device (10, see Fig. 1-2) and a method of calculi fracture (see Abstract) comprising producing acoustic energy along an acoustic probe (see Fig. 2) towards a targeted calculus mass to induce fragmentation of the calculus mass (transducer 30 generates a waveform that is transmitted along waveguide shaft 22 to fracture a calculus mass, see paragraph [0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the device of Yamada in the method taught by Shelton since in doing so the device could be used to treat a diseased body part, such as a blood vessel or kidney, by removing a calculus. 
Regarding claim 19, the combination of Yamada and Shelton teaches the method of claim 18, further comprising tuning the acoustic energy with the acoustic horn (horn (5)’ amplifies the energy transmitted along the probe, see Yamada [0048] and Fig. 12).
Regarding claim 20, the combination of Yamada and Shelton teaches the method of claim 18, further comprising modulating the acoustic energy with a second acoustic horn (horn (4)’ amplifies the acoustic energy transmitted along the vibration transmitting member, see Fig. 12 and [0048] of Yamada).
Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US 20050096679), in view of Shelton.
Regarding claim 1, Stulen discloses a device for treatment (46, see Fig. 1-3), the device comprising: an acoustic transducer for transferring acoustic energy via the device (the device includes a transducer 52 for transmitting ultrasonic energy, see [0008] and Fig. 1); an acoustically-transmissive elongated probe (50, see Fig. 1) coupled to the acoustic transducer, the probe extending between a distal portion and a proximal portion (the device includes the ultrasonic transmission probe 50 with a distal and proximal end coupled to the transducer, see paragraph [0008]); and a first acoustic horn (20, see Fig. 3) extending along the distal portion of the probe, wherein the acoustic horn is configured to increase, in a distal direction, amplitude of displacement corresponding to acoustic energy provided by the acoustic transducer (the gain at gain step 20 is greater than unity which results in amplification of the signal towards the distal end of the device, see [0010] and [0020]). Stulen fails to teach that the acoustic transducer is for fracturing a calculus mass.
Shelton, in the same field of art, discloses a similar device (10, see Fig. 1) comprising a transducer (30, see Fig. 1B) for transferring energy via the device to fracture a calculus mass (see paragraph [0024]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the device of Yamada to fracture a calculus mass as taught by Shelton since in doing so the device could be used to treat a diseased body part, such as a blood vessel or kidney, by removing a calculus.  
Regarding claim 3, the combination of Stulen and Shelton teaches the device of claim 1, wherein the probe comprises: a probe tip (10, see Fig. 2 of Stulen) extending from the distal portion of the probe (ultrasonic blade 10 extends from a distal portion of the probe, see Fig. 1 of Stulen) the probe tip configured to contact a targeted calculi mass (the probe tip 10 is configured to contact patient tissue for treatment, so it would be capable of contacting a targeted calculi mass, see Stulen [0031]); and a probe body (ultrasonic transmission rod 50, see Stulen Fig. 1) extending from the acoustic transducer towards the probe tip (the ultrasonic transmission rod extends from the acoustic transducer at its proximal end to towards the probe tip, see Stulen [0032] and Fig. 1).
Regarding claim 4, the combination of Stulen and Shelton teaches the device of claim 3, wherein the first acoustic horn extends along the probe tip (horn 20 extends along the probe tip 10 which includes body 12, see Stulen Fig. 2 and [0018]).
Regarding claim 5, the combination of Stulen and Shelton teaches the device of claim 3, wherein the first acoustic horn extends along the probe body, between the probe tip and the acoustic transducer (gain step 20 extends along the probe body between the probe tip 10 and the acoustic transducer 52, see Stulen Fig. 1-2).
Regarding claim 7, the combination of Stulen and Shelton teaches the device of claim 1, wherein the first acoustic horn has a uniform outer diameter and a variable inner diameter (the probe includes at least one gain feature “selected from the group consisting of: a discrete change in outer diameter or perimeter, a taper, a longitudinal hole, a discrete change in diameter of a longitudinal hole, a transverse hole, a surface flat, and a surface slot”, see Stulen [0027] and Fig. 3).
Regarding claim 8, the combination of Stulen and Shelton teaches the device of claim 1, wherein the first acoustic horn has a variable outer diameter and a uniform inner diameter (the probe includes at least one gain feature “selected from the group consisting of: a discrete change in outer diameter or perimeter, a taper, a longitudinal hole, a discrete change in diameter of a longitudinal hole, a transverse hole, a surface flat, and a surface slot”, see Stulen [0027] and Fig. 4).
Regarding claim 9, the combination of Stulen and Shelton teaches the device of claim 1, wherein the first acoustic horn has a variable wall thickness (the probe includes at least one gain feature “selected from the group consisting of: a discrete change in outer diameter or perimeter, a taper, a longitudinal hole, a discrete change in diameter of a longitudinal hole, a transverse hole, a surface flat, and a surface slot”, see Stulen [0027] and Fig. 2-4).
Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen in view of Shelton as applied to claim 1 above, and further in view of Bromfield et al. (EP 0812627 A2).
Regarding claim 10, the combination of Stulen and Shelton teaches the device of claim 1. The combination of Stulen and Shelton fails to teach the first acoustic horn comprises: a proximal section having a thicker wall, configured to allow lower displacement of the probe by the acoustic energy, wherein the proximal section abuts a stationary node; a distal section having a thinner wall, configured to allow higher displacement of the probe by the acoustic energy, wherein the distal section extends to a probe tip; and a transition section with a tapered wall thickness, the transition section extending between the proximal section and the distal section, wherein the wall thickness decreases from the proximal section to the distal section along the transition section.
Bromfield, in the same field of art, teaches an ultrasonic horn (60, see Fig. 6A) a proximal section having a thicker wall (proximal section towards 63a has a thicker wall, see Fig. 6A), configured to allow lower displacement of the probe by the acoustic energy (the larger cross-sectional profile allows for lower displacement, see col. 7, lines 34-48), wherein the proximal section abuts a stationary node (the proximal section 63a coincides with a node, see col. 8, lines 11-26); a distal section having a thinner wall (distal section towards 63b has a thinner wall, see Fig. 6A), configured to allow higher displacement of the probe by the acoustic energy (the smaller cross sectional profile allows for higher displacement, see col. 7, lines 34-48), wherein the distal section extends to a probe tip (distal section extends to a probe tip, see Fig. 6A); and a transition section with a tapered wall thickness (transition section 62 has a tapered wall thickness, see Fig. 6A), the transition section extending between the proximal section and the distal section (transition section 62 extends between proximal section 63a and distal section 63b, see Fig. 6A), wherein the wall thickness decreases from the proximal section to the distal section along the transition section. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first horn of Stulen and Shelton as taught by Bromfield since doing so would amplify the velocity of ultrasonic energy produced by an ultrasonic transducer (see Bromfield Abstract).
Regarding claims 11 and 14, the combination of Stulen and Shelton teaches the device of claim 1. The combination of Stulen and Shelton fails to teach the first horn has a catenoidal shape and an exponentially increasing inner diameter in a distal direction.
Bromfield, in the same field of art, teaches an ultrasonic horn (85, see Fig. 8B) having portions (86a, 86b) that define a catenoidal shape (see col. 10, lines 14-20 and Fig. 8B). The horn (85) also has an exponentially increasing inner diameter in the distal direction (the inner diameter of the horn 85 exponentially increases between point 88a at a proximal portion and point 87 at a distal portion, see Fig. 8B) for the purpose of amplifying the velocity of ultrasonic energy produced by an ultrasonic transducer and delivering the energy to a subject (see col. 1, lines 7-12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first horn of Stulen and Shelton to have a catenoidal shape and an exponentially increasing inner diameter in the distal direction as taught by Bromfield since doing so would amplify the velocity of ultrasonic energy produced by an ultrasonic transducer.
Regarding claim 15, the combination of Stulen and Shelton teaches the device of claim 1. The combination of Stulen and Shelton fails to teach the first horn has a linearly increasing inner diameter in a distal direction.
Bromfield, in the same field of art, teaches an ultrasonic horn (65, see Fig. 6B) having a linearly increasing inner diameter in a distal direction (the inner diameter of the horn 65 linearly increases between point 62a at a proximal portion and point 69 at a distal portion, see Fig. 6B) for the purposes of amplifying the velocity of ultrasonic energy produced by an ultrasonic transducer and delivering the energy to a subject (see col. 1, lines 7-12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first horn of Stulen and Shelton to have linearly increasing inner diameter in a distal direction as taught by Bromfield since doing so would amplify the velocity of ultrasonic energy produced by an ultrasonic transducer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771